332 S.W.3d 860 (2010)
STATE of Missouri, Respondent,
v.
Joseph L. EMORY, Sr., Appellant.
No. WD 71060.
Missouri Court of Appeals, Western District.
October 5, 2010.
Laura G. Martin, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Robert J. (Jeff) Bartholomew, Jefferson City, MO, for respondent.
Before Division One: JAMES M. SMART, JR., Presiding Judge, MARK PFEIFFER, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Joseph Emory appeals from the trial court's judgment convicting him of domestic assault in the first degree. Emory alleges that the trial court erred because there was insufficient evidence to support a finding of guilt beyond a reasonable doubt in that the State failed to prove that Emory attempted to kill or cause serious physical injury to S.H. by striking her. We affirm. Rule 30.25(b).